APPEAL OF GUSTAVE H. DEHNKE.Dehnke v. CommissionerDocket No. 420.United States Board of Tax Appeals2 B.T.A. 1222; 1925 BTA LEXIS 2126; November 6, 1925, Decided Submitted July 15, 1925.  *2126  Evidence held insufficient to show error in the Commissioner's determination.  Jacob Auer, C.P.A., for the taxpayer.  Willis D. Nance, Esq., for the Commissioner.  MARQUETTE *1222  Before MARQUETTE and MORRIS.  This appeal is from the determination of a deficiency in income tax for the year 1918 in the amount of $650.39.  The question involves the gain derived from the sale of certain hotel property in which the taxpayer held a one-third interest.  FINDINGS OF FACT.  The taxpayer, a resident of Eau Claire, Wis., was the joint owner, with two others, from 1904 to 1918, of the Commercial Hotel property situated in Eau Claire.  The cost of the property in 1904 was $9,500.  The hotel contained about 75 bedrooms, was a three-story and basement structure, 125 by 190 feet, on a corner lot 125 by 197 feet.  Between 1904 and 1913, the owner made improvements on the property and added furniture and equipment to the hotel.  We are unable to determine the amount of those expenditures.  The assessed value of the property in 1904 was $9,000.  In 1913 the land and building were assessed at $17,000 and the equipment at $1,500.  In 1918 the property*2127  was sold for $45,000.  The Commissioner determined the taxpayer's proportion of the gain in the amount of $6,799.08 and a total deficiency, including tax and penalty, of $650.39.  DECISION.  The determination of the Commissioner is approved.  OPINION.  MARQUETTE: We are unable to determine from the evidence presented the fair market value of the property in question as of March 1, 1913, or the cost of improvements and additions since that time.  The testimony consisted of estimates by the taxpayer, not based *1223  on his recollection of cost, and contains nothing upon which we would feel justified in overturning the Commissioner's findings.  No books or records of any kind were introduced in evidence, and the evidence of record leaves the March 1, 1913, value and the amount of additions and improvements a matter of speculation.